Detailed Action
	This action is responsive to an original application filed on 3/20/2020 with acknowledgement that this application is a 371 of PCT/EP2018/075504 with a priority date of 9/27/2017 to foreign patent application DE 10 2017 122 493.9. 
	Claims 20-44 are currently pending.  Claim 20 is an independent claim.  Claims 1-19 are cancelled. 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                             
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is required to elect one of the following species of applicators: 
Applicator Species I, shown in Fig. 5 (Claims 21-22, 24, and 34);
Applicator Species II, shown in Fig. 6 (Claims 21-22, 24, 28, and 34);
Applicator Species III, shown in Fig. 14 (Claims 23 and 28);
Applicator Species IV: shown in Figs. 18A and 18B (Claims 21-22, 24, 25-26, 28, and 34); and
Applicator Species V; shown in Figs. 19A and 19B (Claims 21-22, 24, 25, 27-28, and 34).

Applicant is also required to elect one of the following species of actuators: 
Actuator Species I, shown in Fig. 4 (Claim 32); and
Actuator Species II, shown in Fig. 7 (Claim 33).  


Housing Species I, "the actuators are provided half each in one of two housing parts" (Claim 30); 
Housing Species II, shown in Fig. 8 (Claim 41); 
Housing Species III, shown in Fig. 12 (Claims 40-41); and
Housing Species IV, shown in Fig. 13 (Claims 40-41).

Applicant is also required to elect one of the following species of actuator needles:
Actuator Needle Species I, shown in Fig. 10 (Claim 36); and
Actuator Needle Species II, shown in Fig. 11 (Claim 37).

Applicant is also required to elect one of the following species of mechanical controls:
Mechanical Control Species I, shown in Fig. 15; 
Mechanical Control Species II, shown in Fig. 16; and
Mechanical Control Species III, shown in Fig. 17.

Applicant is also required to elect one of the following species of valve needles:
Valve Needle Species I, shown in Fig. 23; 
Valve Needle Species II, shown in Fig. 24; 
Valve Needle Species III, shown in Fig. 25 (Claim 35); and
Valve Needle Species IV, shown in Fig. 26.

Applicant is also required to elect one of the following species of resetting 
Resetting Species I, "the valve needle or the actuator needle is acted upon by a return spring" (Claim 39); and


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it appears that the following claims are generic:  Claims 20-21, 31, and 42-44 (Note: for the purpose of restriction, indefinite claims are being interpreted as best understood by the examiner).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The above species lack unity of invention because even though the inventions of these groups require the technical features of individual actuators each having an outer dimension along a nozzle row which is greater than a nozzle distance along the nozzle row, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent 4,157,149 to Moen ("Moen").  
Moen discloses an applicator (Fig. 1 #10 “fluid dispenser”) for applying a coating agent (Fig. 1 “GLUE”) to a component (Fig. 2 #14 “workpiece”), comprising: 
a) at least one nozzle row (See Annotated Fig. 3) having a plurality of nozzles (Fig. 3 #34 “dispenser nozzle”) for dispensing the coating agent in the form of a jet in each case (See Col. 2 Lines 33-
b) a plurality of actuators (Fig. 3 #25 “actuable valves”) for controlled releasing or closing of the nozzles (See Col. 2 Lines 39-44), 
c) wherein the individual actuators each have an outer dimension along the nozzle row which is greater than the nozzle distance along the nozzle row (See Annotated Fig. 3, a distance D1 between each nozzle is shorter than a distance D2 between each actuator and each connected nozzle).

    PNG
    media_image1.png
    846
    687
    media_image1.png
    Greyscale


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Due to the complex nature of this application, no oral election to the above restriction requirement was made.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)-272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752